--------------------------------------------------------------------------------

TERMINATION AGREEMENT

This Agreement is dated effective the 1st day of July, 2010.

BETWEEN:

STRIKER ENERGY CORP., a corporation formed pursuant to the
laws of the State of Nevada and having an office for business located
at 360 Bay Street, Suite 901, Toronto, Ontario, Canada

(the “Company”)

AND:

CAMERON DURRANT, an individual resident of the State of New
Jersey whose business address is P.O. Box 423, Califon, NJ 07830

(the “Contractor”)

WHEREAS:

A. The Company and the Contractor are bound by their INDEPENDENT CONTRACTOR
AGREEMENT made effective MAY 28, 2010 (the “Contract”).

B. The Company and the Contractor wish to terminate the Contract and to resolve
any and all rights and obligations arising from the Contract.

NOW THEREFORE in consideration of the premises, the mutual covenants and
agreements hereinafter set forth and for other good and valuable consideration,
the parties hereby covenant and agree to terminate and cancel the Contract
effective the 1st day of July, 2010.

It is agreed that the provisions of the Contract regarding notice, are
specifically waived by the Company and the Contractor.

1.

GENERAL PROVISIONS

    1.1.

Authorization. The Company represents and warrants that it is fully authorized
and empowered to enter into this Agreement and perform its obligations
hereunder, and that performance of this Agreement will not violate any agreement
between the Company and any other person, firm or organization nor breach any
provisions of its constating documents or governing legislation.

    1.2.

No Other Agreement. This Agreement and the Schedules hereto cancel and supersede
any existing agreement or other arrangement between the Company and the
Contractor, other than any prior agreements for the purchase of securities in
the Company.

    1.3.

Governing Law. This Agreement will be construed and interpreted in accordance
with the laws of the State of New Jersey applicable therein, and will be treated
in all respects as a New Jersey contract. The parties irrevocably attorn to the
exclusive jurisdiction of the courts of the State of New Jersey with respect to
any legal proceedings arising under this Agreement.

Initials: ______

--------------------------------------------------------------------------------

Page 2 of 2

1.4.

Severability. If any provision contained herein is determined to be void or
unenforceable for any reason, in whole or in part, it will not be deemed to
affect or impair the validity of any other provision contained herein and the
remaining provisions will remain in full force and effect to the fullest extent
permissible by law.

      1.5.

Counterparts/Facsimile Execution. This Agreement may be executed in several
counterparts and each counterpart will together constitute one original
document.

      1.6.

Parties’ Acknowledgement. The parties hereto hereby acknowledge that:

      1.6.1.

sufficient time was provided to review this Agreement thoroughly;

      1.6.2.

the terms of this Agreement and the obligations hereunder have been read and are
understood; and

      1.6.3.

a copy of this Agreement has been received by each of the parties.

IN WITNESS WHEREOF the parties have executed this Agreement as of the date first
above written.

STRIKER ENERGY CORP

Per: /s/ Joseph Carusone     Joseph Carusone  

CAMERON DURRANT

SIGNED, SEALED and DELIVERED by )   CAMERON DURRANT in the presence of: )     )
  /s/ Signed )   Signature )     )  /s/ Cameron Durrant Print Name )   CAMERON
DURRANT   )   Address )     )     )     )   Occupation )  

Initials:________

--------------------------------------------------------------------------------